

Exhibit 10.1


NINTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
This Ninth Amendment to Amended and Restated Credit Agreement (this “Amendment”)
dated as of June 20, 2017, is by and between UNIVERSAL ELECTRONICS INC., a
corporation organized under the laws of the State of Delaware (the “Borrower”),
and U.S. BANK NATIONAL ASSOCIATION, a national banking association (the
“Lender”).
RECITALS
A.    The Borrower and the Lender have entered into an Amended and Restated
Credit Agreement dated as of October 2, 2012, as amended by the First Amendment
to Amended and Restated Credit Agreement dated as of October 9, 2014, the Second
Amendment to Amended and Restated Credit Agreement dated as of September 3,
2015, the Third Amendment to Amended and Restated Credit Agreement dated as of
November 10, 2015, the Fourth Amendment to Amended and Restated Credit Agreement
dated as of February 3, 2016, the Fifth Amendment to Amended and Restated Credit
Agreement dated as of September 19, 2016, the Sixth Amendment to Amended and
Restated Credit Agreement dated as of January 18, 2017, the Seventh Amendment to
Amended and Restated Credit Agreement dated as of April 14, 2017 and the Eighth
Amendment to Amended and Restated Credit Agreement dated as of May 5, 2017
(together, as amended, restated, supplemented, or otherwise modified prior to
the date hereof, the “Credit Agreement”).
C.    The Borrower has requested that the Lender make certain amendments to the
Credit Agreement and the Lender is willing to do so, on the terms and subject to
the conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises herein set forth and for
other good and valuable consideration, the Borrower and the Lender agree as
follows:
Section 1.    Capitalized Terms. Capitalized terms used herein and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement,
unless the context shall otherwise require.
Section 2.    Amendments. The Credit Agreement is hereby amended as follows:
2.1    Definitions. Section 1.1 of the Credit Agreement is amended by:
(a)    Amending and restating the definition of “Revolving Commitment Amount”
contained therein, to read in its entirety as follows:
“Revolving Commitment Amount”: $125,000,000, or such increased amount as agreed
to between the Borrower and the Bank from time to time pursuant to Section 2.22
of this Agreement.
(b)    Amending and restating the definition of “Revolving Commitment Ending
Date” contained therein, to read in its entirety as follows:
“Revolving Commitment Ending Date”: November 1, 2019.
Section 3.    Conditions and Effectiveness. This Amendment shall become
effective only upon satisfaction of the following conditions:
3.1    The Borrower shall have duly executed and delivered to the Lender this
Amendment.





--------------------------------------------------------------------------------




3.2    The Borrower shall have delivered to the Lender a certification by the
Secretary or Assistant Secretary of the Borrower certifying as to (i) true and
complete copies of the Borrower’s Restated Certificate of Incorporation and
Amended and Restated Bylaws attached thereto, (ii) resolutions of the Borrower’s
Board of Directors authorizing the execution, delivery and performance of this
Amendment, and (iii) the incumbency, names, titles, and signatures of each
officer of the Borrower authorized to execute this Amendment and any other
instrument or agreement executed by the Borrower in connection with this
Amendment.
3.3    The Borrower shall have satisfied any other conditions as specified by
the Lender, including payment of all unpaid legal fees and expenses incurred by
the Lender through the date of this Amendment in connection with the Credit
Agreement.
Section 4.    Representations, Warranties, Authority, No Adverse Claim.
4.1    Reassertion of Representations and Warranties, No Default. The Borrower
hereby represents that on and as of the date hereof and after giving effect to
this Amendment (a) all of the representations and warranties contained in the
Credit Agreement are true, correct and complete in all respects as of the date
hereof as though made on and as of such date, except for changes permitted by
the terms of the Credit Agreement, and (b) there will exist no Event of Default
under the Credit Agreement as amended by this Amendment on such date which has
not been waived by the Lender.
4.2    Authority, No Conflict, No Consent Required, Enforceability. The Borrower
represents and warrants that the Borrower has the power and legal right and
authority to enter into this Amendment and any other instrument or agreement
executed by the Borrower in connection with this Amendment (collectively, the
“Amendment Documents”) and has duly authorized as appropriate the execution and
delivery of the Amendment Documents and other agreements and documents executed
and delivered by the Borrower in connection herewith or therewith by proper
company action, and none of the Amendment Documents nor the agreements contained
herein or therein contravenes or constitutes a default under any agreement,
instrument or indenture to which the Borrower is a party or a signatory or a
provision of the Borrower’s articles of organization, Bylaws or any other
agreement or requirement of law, or result in the imposition of any lien on any
of its property under any agreement binding on or applicable to the Borrower or
any of its property except, if any, in favor of the Lender. The Borrower
represents and warrants that no consent, approval or authorization of or
registration or declaration with any entity, including but not limited to any
governmental authority, is required in connection with the execution and
delivery by the Borrower of the Amendment Documents or other agreements and
documents executed and delivered by the Borrower in connection therewith or the
performance of obligations of the Borrower therein described, except for those
which the Borrower has obtained or provided and as to which the Borrower has
delivered certified copies of documents evidencing each such action to the
Lender. The Borrower represents and warrants that this Amendment constitutes the
legal, valid and binding obligations of the Borrower, enforceable against the
Borrower in accordance with its terms, subject to limitations as to
enforceability which might result from bankruptcy, insolvency, moratorium and
other similar laws affecting creditors’ rights generally and subject to
limitations on the availability of equitable remedies.
4.3    No Adverse Claim. The Borrower warrants, acknowledges and agrees that no
events have taken place and no circumstances exist at the date hereof which
would give the Borrower a basis to assert a defense, offset or counterclaim to
any claim of the Lender with respect to the Borrower’s obligations under the
Credit Agreement as amended by this Amendment.
Section 5.    Affirmation of Credit Agreement, Further References, Affirmation
of Security Interest. The Lender and the Borrower each acknowledge and affirm
that the Credit Agreement, as hereby amended, is hereby ratified and confirmed
in all respects and all terms, conditions and provisions of the Credit
Agreement, except as amended by this Amendment, shall remain unmodified and in
full force and effect. All references in any document or instrument to the
Credit Agreement are hereby amended and shall refer to the Credit Agreement as
amended by this Amendment. The Borrower confirms to the Lender that the
Borrower’s obligations


2





--------------------------------------------------------------------------------




under the Credit Agreement, as amended by this Amendment, are and continue to be
secured by the security interest granted by the Borrower in favor of the Lender
under that certain Borrower’s Security Agreement dated as of October 2, 2012 and
made by the Borrower in favor of the Lender, and all of the terms, conditions,
provisions, agreements, requirements, promises, obligations, duties, covenants
and representations of the Borrower under such documents and any and all other
documents and agreements entered into with respect to the obligations under the
Credit Agreement are incorporated herein by reference and are hereby ratified
and affirmed in all respects by the Borrower.
Section 6.    Merger and Integration, Superseding Effect. This Amendment, from
and after the date hereof, embodies the entire agreement and understanding
between the parties hereto and supersedes and has merged into this Amendment all
prior oral and written agreements on the same subjects by and between the
parties hereto with the effect that this Amendment shall control with respect to
the specific subjects hereof and thereof.
Section 7.    Severability. Whenever possible, each provision of this Amendment
and any other statement, instrument or transaction contemplated hereby or
thereby or relating hereto or thereto shall be interpreted in such manner as to
be effective, valid and enforceable under the applicable law of any
jurisdiction, but, if any provision of this Amendment, or any other statement,
instrument or transaction contemplated hereby or thereby or relating hereto or
thereto shall be held to be prohibited, invalid or unenforceable under the
applicable law, such provision shall be ineffective in such jurisdiction only to
the extent of such prohibition, invalidity or unenforceability, without
invalidating or rendering unenforceable the remainder of such provision or the
remaining provisions of this Amendment, or any other statement, instrument or
transaction contemplated hereby or thereby or relating hereto or thereto in such
jurisdiction, or affecting the effectiveness, validity or enforceability of such
provision in any other jurisdiction.
Section 8.    Successors. This Amendment shall be binding upon the Borrower and
the Lender and their respective successors and assigns, and shall inure to the
benefit of the Borrower and the Lender and the successors and assigns of the
Lender.
Section 9.    Legal Expenses. As provided in Section 8.2 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Lender, upon execution of
this Amendment, for all reasonable out-of-pocket expenses paid or incurred by
the Lender, including filing and recording costs and fees, charges and
disbursements of outside counsel to the Lender and/or the allocated costs of
in-house counsel incurred from time to time, in connection with the Credit
Agreement, including in connection with the negotiation, preparation, execution,
collection and enforcement of the Amendment Documents and all other documents
negotiated, prepared and executed in connection with the Amendment Documents,
and in enforcing the obligations of the Borrower under the Amendment Documents,
and to pay and save the Lender harmless from all liability for, any stamp or
other taxes which may be payable with respect to the execution or delivery of
the Amendment Documents, which obligations of the Borrower shall survive any
termination of the Credit Agreement.
Section 10.    Headings. The headings of various sections of this Amendment have
been inserted for reference only and shall not be deemed to be a part of this
Amendment.
Section 11.    Counterparts. This Amendment may be executed in several
counterparts as deemed necessary or convenient, each of which, when so executed,
shall be deemed an original, provided that all such counterparts shall be
regarded as one and the same document, and either party to the Amendment may
execute any such agreement by executing a counterpart of such agreement.
Section 12.    Governing Law. THE AMENDMENT DOCUMENTS SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF CALIFORNIA, WITHOUT GIVING EFFECT TO CONFLICT OF
LAW PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL
BANKS, THEIR HOLDING COMPANIES AND THEIR AFFILIATES.


3





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their officers thereunto duly authorized as of the date first above written.
 
 
UNIVERSAL ELECTRONICS INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Bryan M. Hackworth
 
 
 
 
 
 
Name:
Bryan M. Hackworth
 
 
 
 
 
 
Title:
Sr. Vice President and CFO
 
 
 
 
 
 
 
 
 
 
UNIVERSAL ELECTRONICS INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Andrew Williams
 
 
 
 
 
 
Name:
Andrew Williams
 
 
 
 
 
 
Title:
Vice President
 
 
 
 



















[Signature Page to Ninth Amendment to Amended and Restated Credit Agreement]




4



